DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendments filed on 01/27/2022 has been considered.

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-



	The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 9,904,891. 
The present application claims the same subject matter of multiple choice engine for an electronic personal assistant., which is same as the US patent 9,904,891.  
For example:
15/881,074
9,904,891




7. The method of claim 1 wherein each of the dichotomous or multiple choice questions arranged in the hierarchical structure narrows down a decision made by the user for the performing the first action.



Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 9,904,892. 
The present application claims the same subject matter of multiple choice engine for an electronic personal assistant., which is same as the US patent 9,904,892.  
For example:
15/881,074
9,904,892
1. A method comprising: receiving a communication at a remote server from an electronic device; analyzing, at the remote server, the communication to determine a set of choices in response to the communication, where at least one choice from the set of choices has an associated task predicted for a 


2. The method of claim 1 wherein the database includes a historical log of actions selected by the user.



Claims 1-20 would be allowable if the overcome the rejection above. 

Response to Arguments
Applicant's arguments filed on 01/27/2022 have been fully considered but they are not persuasive.
On page 8 of Applicant’s arguments, Applicant argues that:
“Note to the Office 
Applicant respectfully notes that claim 17 of the published application (2018/0165593) recites "...and the one or more leaves of the hierarchical 4structure correspond to the associated task..." (Emphasis added). The number "4" was not in the original claims as filed, and as such, this appears to be a printing error on the part of the Office. Applicant respectfully requests that this error be amended in the published application, and to please ensure a similar error is not also reproduced in the associated patent once issued.” 

Examiner would like to direct Applicant to MPEP 1130 to find answers on how to address the typographical error mentioned above.


On page 8 of Applicant’s arguments, Applicant argues that:
“Double Patenting 
Claims 1-20 were provisionally rejected under non-statutory obviousness-type double patenting over U.S. Patent (Application Serial) No. 15,881,074 (hereinafter "'074 application"). In response to the non-statutory obviousness-type double patenting rejection, an appropriate Terminal Disclaimer signed by an attorney of record is filed herewith. Accordingly, Applicant respectfully requests that the non-statutory obviousness-type double patenting rejection be withdrawn. 

Allowable Subject Matter 
Claims 1-20 were deemed to be allowable if the above-noted rejection were overcome. As noted above, an appropriate Terminal Disclaimer signed by an attorney of record is filed herewith. As such, all claims are believed to be in condition for allowance.” 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628